 

Case 7:15-cv-06601-CS Document 308 Filed 04/06/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

URI SASSON and ARNOLD GARELICK,

Plaintiffs, JUDGMENT

- against - 15-CV-6601 (CS)

HOWARD MANN, as personal representative of
the ESTATE OF PHILIP MANN,

Defendant.

Seibel, J.

 

This Court having issued an Opinion and Order dated August 2, 2019, (Doc. 240), a bench
ruling on August 26, 2020, (Doc. 304), and a subsequent bench ruling on March 4, 2021, (Doc.
301), and Defendant having withdrawn its affirmative defense relating to Wise Investors, Inc.
without prejudice by letter dated March 18, 2021, (Doc. 303), and it now appearing from the
foregoing decisions that all of the issues in the dispute between the parties have been finally
resolved by the aforementioned decisions dated August 2, 2019, August 26, 2020, and March 4,
2021, the contents of which are hereby fully incorporated by reference herein; and upon all the
papers and proceedings heretofore had herein,

NOW, on motion of Kantrowitz Goldhamer & Graifman, PC, and the Law Offices of
Ashton Watkins, counsel for the Plaintiffs herein, it is

Ordered, Adjudged and Decreed that Plaintiffs are granted judgment on the second cause

of action in the Amended Complaint, (Doc. 30), and it is further

 

 
 

Case 7:15-cv-06601-CS Document 308 Filed 04/06/21 Page 2 of 2

Ordered, Adjudged and Decreed, and the Court hereby declares, that pursuant to the 1997
Agreement (as that term is defined in the Court’s Opinion and Order of March 4, 2021 in this
_| matter, (Doc, 301)), the Defendant is obligated to sell the interest of the Estate of Philip Mann in
Associates of Rockland County, LLC to the Plaintiffs, Uri Sasson and Arnold Garelick, for one
thousand dollars ($1,000); and it is further

Ordered, Adjudged and Decreed that the Defendant’s counterclaims are hereby dismissed
_| in their entirety; and it is further
Ordered, Adjudged and Decreed that the Clerk of the court mark the docket accordingly

and close the case.

JUDGMENT ENTERED and filed on this ot day of April 2021,

thy ahs

Honorable Cathy Seibel, U.S.D.J.

 
